D1 mi. ; ;
Case 1:21-mj-00342-TMD Document9 Filed 02/11/2Ragéimof 1 er

GE Re CEIVED
FEB +4 202}
ater Alen, eadataet
IN THE UNITED STATESMHSTRICT COURT SUS. etic couer
FOR THE DISERICT OF MARYLAND”
RBALTIMOK(s rt DePur.
UNITED STATES OF AMERICA jy) we i Alt Tb

v. * Criminal No. 21-MJ-0342-TMD

+ +

GIOVONNI Z. POPE

hk ede ee ek
ORDER
Upon consideration of the government’s Motion for Detention and Removal to the

United States, and after a hearing conducted pursuant to 18 U.S.C. §3265, at which the defendant
appeared by video teleconference and was represented by LT Chesley Boggs, Defense Counsel,
United States Navy, in Bahrain, as defense counsel for the purposes of the hearing, and by Amy
Fitzgibbons, Assistant Federal Public Defender in the United States, and after finding that LT
Boggs met the standard for qualified military counsel under § 3265(c), and upon considering the

facts and circumstances of this matter, IT IS HEREBY ORDERED:

1. Pursuant to 18 U.S.C. § 3142(e), the defendant shall be DETAINED;

2. Pursuant to 18 U.S.C. § 3264(b), the defendant shall be removed to the United States;

3. At the request of the Department of Justice, the Department of Defense shall deliver the
defendant to the custody of the United States Marshal as soon as reasonably possible for
the purpose of the defendant’s appearance in connection with all court proceedings; and

4, The defendant shall be transferred as soon as reasonably possible by the United States

Marshal to the District of Maryland for further proceedings in this case.

Dated this 11 Day of February, 2021.

Thomas M. DiGirolaéfmo
United States Magistrate Judge

 
